Citation Nr: 0021502	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-14 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back injury, 
and if so, whether the claim is well grounded.

3.  Entitlement to service connection for a head injury.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

This case was transferred to the Board in September 1998, and 
the appellant was notified of the transfer that month.  On 
June 26, 2000, the Board was informed that the veteran wished 
to change her representation.  

An appellant and his or her 
representative, if any, will be granted a 
period of 90 days following the mailing 
of notice to them that an appeal has been 
certified to the Board for appellate 
review and that the appellate record has 
been transferred to the Board, or until 
the date the appellate decision is 
promulgated by the Board of Veterans' 
Appeals, whichever comes first, during 
which they may submit a request for a 
change in representation.  Any such 
request must be submitted directly to the 
Board and not to the agency of original 
jurisdiction.  Following the expiration 
of the period, the Board of Veterans' 
Appeals will not accept a request for a 
change in representation except when the 
appellant demonstrates on motion that 
there was good cause for the delay.  
Examples of good cause include, but are 
not limited to, illness of the appellant 
or the representative which precluded 
action during the period; death of an 
individual representative; illness or 
incapacity of an individual 
representative which renders it 
impractical for an appellant to continue 
with him or her as representative; 
withdrawal of an individual 
representative.  38 C.F.R. § 20.1304 
(1999).

Because the request was received over 18 months after the 
case was transferred to the Board, and because good cause has 
not been demonstrated, this matter is referred to the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  With respect to the veteran's claim for service 
connection for PTSD, there is no medical evidence of a link 
between the claimed inservice automobile accident and current 
PTSD, and no credible supporting evidence that the claimed 
inservice stressors occurred.

3.  Since the September 1988 unappealed RO denial of the 
claim for service connection for a low back injury, evidence 
was submitted which was not previously before agency 
decisionmakers and which bears directly and substantially 
upon the specific matter under consideration.  This evidence 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The claim for service connection for a low back injury is 
not plausible.

5.  The claim for service connection for a head injury is not 
plausible.





CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991);  38 C.F.R. § 3.303, 3.304 
(1999).

2.  Evidence submitted since the September 1988 RO rating 
decision denying service connection for a low back injury, 
which was the last final denial with respect to this issue, 
is new and material;  the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991);  38 C.F.R. § 3.156 (1999).

3.  The clam for service connection for a low back injury is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for a head injury is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law - Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b);  Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a);  Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990);  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81;  Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999);  Robinette v. Brown, 8 Vet. App. 69, 75 (1995);  King 
v. Brown, 5 Vet. App. 19, 21 (1993).  The quality and 
quantity of evidence required to meet this statutory burden 
of necessity will depend upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

If the veteran has not presented a well-grounded claim, her 
appeal on the pertinent issues must fail and there is no duty 
to assist her further in the development of the claim.  38 
U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464 (1997).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999). 

Generally, in order for a claim for service connection to be 
well-grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. §§ 
1110, 1131;  38 C.F.R. § 3.303. 

In establishing a well-grounded claim pursuant to 38 C.F.R. 
§ 3.303(b), the second and third Epps and Caluza elements 
(incurrence and nexus evidence) can also be satisfied by (1) 
evidence that a condition was "noted" during service or 
during an applicable presumption period;  (2) evidence 
showing postservice continuity of symptomatology;  and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Development of Claims

The veteran and her representative have argued that the 
record does not contain all of her service medical records, 
to include records of treatment at Silas B. Haynes Army 
Hospital, Fort Ord.  In an October 1998 Written Brief 
Presentation, the veteran's representative argued that a 
"better effort" was warranted to obtain these records, 
especially in light of the veteran's psychiatric condition 
and other disabilities.  The veteran's condition aside, the 
record reflects substantial efforts on the part of the RO to 
obtain these records, particularly in August 1988 and May 
1997.  The Board finds that a remand for further searches for 
such records would very likely be futile, and is not 
warranted in this case.

Additionally, the Board acknowledges the assertion of the 
veteran in her Form 9 that she would obtain lay assertions 
regarding the claimed inservice automobile accident.  As will 
be discussed below, there is no medical nexus evidence 
linking the veteran's currently diagnosed PTSD or low back 
disability to an inservice automobile accident.  Thus, as a 
threshold matter, the VA has no duty to assist the veteran in 
development of her claims on this basis.  Furthermore, the 
Board notes that it is ultimately the responsibility of the 
veteran, not VA, to obtain these lay statements.

PTSD

The veteran contends she has PTSD due to 3 inservice rapes, 
"and/or" an inservice automobile accident.

Service medical records, to include the veteran's January 
1976 service discharge examination, are silent for 
psychiatric disability.  Clinical evaluation of the veteran's 
psychiatric condition at her January 1976 service discharge 
examination was normal.

An August 1996 VA medical consultation sheet includes 
notation of a history of sexual trauma.

During a December 1996 VA psychological examination, the 
veteran gave a history of childhood sexual abuse, and history 
of multiple rapes both in the military and in civilian life.  
She reported three rapes during military service.  The 
examiner's diagnoses included PTSD.  The examiner opined that 
she could not clearly rule out the presence of PTSD secondary 
to the veteran's reported sexual trauma occurring during 
military service.  The examiner asserted that the reported 
trauma from childhood appeared to have been fairly well 
contained until a reawakening of issues related to her 
service-related sexual traumas.  

In a June 1997 letter to the veteran, the RO requested that 
she sign VA Form 4142 and provide additional information 
allowing VA to obtain medical records from facilities where 
she claimed to have had treatment.  No response was received 
from the veteran.

Additional records of private psychiatric treatment in the 
claims file include no diagnosis or complaint of PTSD.

A claim for service connection for PTSD is well grounded 
where the veteran has "submitted medical evidence of a 
current disability;  lay evidence (presumed to be credible 
for the purpose of determining whether the claim is well 
grounded) of an in-service stressor, which in a PTSD case is 
the equivalent of in-service incurrence or aggravation;  and 
medical evidence of a nexus between service and the current 
PTSD disability."  Cohen v. Brown, 10 Vet. App. 128, 136-37 
(1997).

Service connection for PTSD requires medical evidence 
diagnosing the condition;  a link, established by medical 
evidence, between current symptoms and an inservice stressor;  
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993);  38 C.F.R. 
§ 3.304(f).  If the claimed stressor is not combat related, 
the veteran's lay testimony regarding her inservice stressor 
is insufficient, standing alone, to establish service 
connection and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996);  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The Court of Appeals for 
Veterans Claims has held that there is no requirement that 
such corroboration must be found in the service records.  
However, the credible supporting evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996);  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).

In the present case, the December 1996 VA examiner rendered a 
diagnosis of PTSD, and related this diagnosis to the 
inservice rapes as described by the veteran.  Thus, the claim 
for service connection for PTSD is well grounded.  Cohen.
 
The veteran's claimed stressors are non-combat stressors.  
Thus, she must provide credible corroborating evidence, other 
than her own statements, of the claimed inservice stressors.  
The veteran did not respond to a request from VA for 
additional information.  There is no corroborating evidence 
of the inservice automobile accident, and no medical evidence 
linking the claimed automobile accident to PTSD.  The only 
corroborating evidence of the described rapes is the after-
the-fact medical nexus evidence of the December 1996 VA 
examiner.  Credible supporting evidence cannot consist solely 
of after-the-fact medical nexus evidence.  Accordingly, claim 
for service connection for PTSD must be denied.  38 C.F.R. 
§ 3.304(f);  Moreau;  Dizoglio.


Low Back

The veteran claims to have injured her back during an 
inservice automobile accident, and to have ongoing residuals 
of this injury.  

Service medical records are silent for injury to the low 
back.  During the veteran's January 1976 separation 
examination, clinical evaluation of the spine was normal. 

A January 1986 private neurology consultation report states 
that the veteran was involved in an automobile accident 2 
years prior, injuring her back at that time.  She continued 
to work as a ticket agent for a major airline, requiring a 
good deal of lifting of heavy baggage.  The past September, 
she began to develop numbness of the great toe on the right.  
Shortly after that, she began to develop low back pain, right 
hip pain, right calf pain, and increased numbness in the 
right foot.  The neurologist's diagnosis in January 1986 was 
lumbar radiculopathy, pain generator not clearly identifiable 
at this time.

The RO denied the veteran's claim for service connection for 
a low back injury in a September 1988 rating decision.  She 
did not appeal this rating decision within one year.

A November 1988 report of treatment at Charlotte Memorial 
Hospital & Medical Center, prepared by Michael Metcalf, M.D., 
states that the veteran had been followed by him at a local 
health center.  Dr. Metcalf reported that the veteran was 
status post back injury in 1975, secondary to an automobile 
accident, with subsequent disability, lumbar strain with 
myofascial pain, and right L4 radiculopathy.  The veteran was 
seen for several additional physical and psychiatric 
problems.  Final diagnoses were chronic pain syndrome, 
Crohn's disease, and bronchitis. 

VA X-rays taken in July 1996 revealed mild L4-5 narrowing.  
The other interspaces were relatively well maintained.  The 
pedicles and transverse processes were intact.

During a July 1996 VA medical consultation, the veteran 
reported a history of an automobile accident in the 1970's, 
with loss of consciousness.  More specifically, the veteran 
described an accident in 1974 resulting in "extensive" 
(quotes in original) head reconstructive surgery.  After the 
July 1996 physical neurological examination, the diagnosis 
was chronic pain syndrome, with no focal neurologic cause at 
the time of examination.

During a December 1996 VA psychological examination, the 
examiner noted that, based upon review of the veteran's 
medical records, the veteran had lumbar problems.  The Axis 
III diagnosis included lumbar problems.

Numerous additional records reflect treatment for low back 
pain from January 1986 to November 1988, with additional 
treatment in 1996.

As noted above, the RO denied service connection for a low 
back injury in a September 1988 rating decision.  Although 
the RO notified the veteran of that decision, she did not 
appeal.  Therefore, the RO's decision of September 1988 is 
final.  38 U.S.C.A. § 7105 (West 1991).  In order to reopen 
her claim, the veteran must provide evidence that is new and 
material to the issue at hand.  "New and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In Winters v. West, 12 Vet App 203 (1999), United States 
Court of Appeals for Veterans Claims (Court) stated, "Today, 
in Elkins v. West, __Vet.App.__, No. 97-1534 (Feb. 17, 1999), 
the en banc Court essentially holds that the recent decision 
of the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), requires the replacement of the two-step Manio 
test with a three-step test. Under the new Elkins test, the 
Secretary must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a)(1998) in order to have a finally denied claim 
reopened under 38 U.S.C. § 5108. Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 Vet.App. 69, 75-76 
(1995), the claim as reopened (and as distinguished from the 
original claim) is well grounded pursuant to 38 U.S. C. § 
5107(a). Third, if the claim is well grounded, the Secretary 
may then proceed to evaluate the merits of the claim but only 
after ensuring that his duty to assist under 38 U.S.C. § 
5107(b) has been fulfilled." 

The November 1988 report of Dr. Metcalf is new to the record 
since the September 1988 RO denial of the claim for service 
connection.  Dr. Metcalf indicated that the veteran had back 
disability in 1986 which was secondary to a 1975 automobile 
accident. The Board finds that this is evidence which was not 
previously before agency decisionmakers at the time of the 
last final denial in September 1988 and which bears directly 
and substantially upon the specific matter under 
consideration.  This evidence is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, the claim is reopened.  The Board makes this 
determination with an emphasis on completeness of the record 
rather than whether the outcome of the claim would be 
different in light of the new evidence.  38 C.F.R. 
§ 3.156(a);  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

However, Dr. Metcalf's opinion is not sufficient to well 
ground the veteran's current claim for service connection for 
a low back injury.  As an opinion rendered over 13 years ago, 
the opinion is too remote in time to constitute a nexus 
between the veteran's current back disability and the claimed 
inservice automobile accident.  The veteran's back disability 
at that time was characterized as "lumbar strain with 
myofascial pain, and right L4 radiculopathy."  The current 
disability has been characterized as "lumbar problems" by a 
psychologist based on her review of the record, and as a 
chronic pain syndrome with no focal neurologic cause by a 
physician expert in the appropriate field of medicine.  
Because the disability as characterized currently is so 
different from the disability as characterized in November 
1988, the Board cannot find that the November 1988 medical 
opinion of Dr. Metcalf constitutes a nexus between the 
current disability and the claimed inservice automobile 
accident.  This is especially so because there is of record 
medical evidence of treatment for back problems related to a 
significant post-service automobile accident.

The Board further finds that the July 1996 record of 
consultation with a VA physician, in which chronic pain 
syndrome, with no focal neurologic cause, was diagnosed, 
cannot constitute medical nexus evidence between the 
veteran's current back disability and the claimed inservice 
automobile accident.  Although the veteran gave a history of 
an automobile accident in 1974 with "extensive" (quotes in 
original) head reconstructive surgery, the diagnosis was 
chronic pain syndrome, with no focal neurologic cause - it 
did not relate the back disability to an inservice automobile 
accident, or to any known etiology.

The December 1996 VA psychologist's opinion that the veteran 
has "lumbar problems" is also inadequate to well ground the 
veteran's claim - while probative of a current disability, it 
is does not link the veteran's current back disability to the 
claimed inservice automobile accident.

In addition to the evidence discussed directly above, the 
Board has examined all of the additional medical evidence of 
record, and here asserts that none of the evidence 
constitutes a medical "nexus" between the veteran's claimed 
inservice automobile accident and her current low back 
disability.  In sum, the Board finds that there is no medical 
nexus evidence of a link between the veteran's current low 
back disability and her period of active service.  
Accordingly, the claim must be denied as not well grounded.

The Board acknowledges that, as is reflected by a June 1998 
statement of the case, the RO denied the veteran's claim on 
the ground that new and material evidence adequate to reopen 
the claim for service connection for low back disability had 
not been submitted.   The Board has reopened the claim in 
light of evidence it found to be new and material, but has 
denied the claim as not well grounded.  As is discussed 
above, there is no medical "nexus" evidence of a link 
between the veteran's current low back disability and the 
claimed inservice automobile accident, or any other inservice 
disease or injury.  Thus, even if the RO had found new and 
material evidence to have been submitted, there is a clear 
absence from the total record of a required element of the 
Caluza criteria for a well grounded claim.  Accordingly, the 
claim would have necessarily been denied, so that there is no 
prejudice to the veteran in the Board's denial of the claim 
on the ground that the claim is reopened, but is not well 
grounded.  Winters v. West, 12 Vet. App. 203, 207-208 (1999).

Head Injury

The veteran claims to have incurred a head injury during an 
inservice automobile accident.  In October 1996 she wrote 
that this injury involved open head wounds, and in October 
1997 she wrote that the injury included glass entering her 
skull.

Service medical records are silent for head injury.  Clinical 
evaluation of the veteran's head, face, neck and scalp was 
normal during her January 1976 discharge examination.  

During a July 1996 VA neurological consultation, the veteran 
gave a history of a motor vehicle accident in 1974 with 
"extensive" (quotes in original) head reconstructive 
surgery.  After physical examination, the diagnosis was 
chronic pain syndrome, with no focal neurologic cause at the 
time of examination.  

The Board has reviewed all medical evidence of record and 
here asserts that none of the evidence constitutes a medical 
nexus between a current disability and an inservice head 
injury.  In light of the lack of any medical nexus evidence, 
the claim for service connection for a head injury must be 
denied as not well grounded.  Caluza;  Epps.



ORDER

The claim for service connection for PTSD is denied.

The claim for service connection for a low back injury is 
denied.

The claim for service connection for a head injury is denied.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 



